Title: From George Washington to John Sinclair, 10 July 1798
From: Washington, George
To: Sinclair, John

 

Sir,
Mount Vernon 10th July 1798

It is not more strange than true, that your letter of the 15th of July 1797, was not received by me until the 28th Ulto; accompanied with the original Surveys of the Counties of Clackmannan, Kinross & Stirling. The Packet appeared to have passed through the hands of Mr King (our Minister) and to have been forwarded by a Mr Frederick Lee in the Ship Adriana; but through what circuitous route, to be eleven months on its passage, is not easy to determine, as it came from the Post Office to me without explanation, but in very good order.
I perceive too, in looking over my file of unanswered letters, that I am indebted for your obliging favour of the 24th of February; received since I had the honor to Address you on the 15th of May by my neighbour & friend the Revd Mr Fairfax and that my thanks are, in a particular manner also due to the politeness of the Board of Agriculture for directing a compleat set of its Works to be neatly bound, and sent to me.
The manner in which the early Wheat (respecting which you enquire) came into this Country, is not ascertained. The history of it, so far as it has come to my knowledge, I will relate. A Farmer, walking in a field of Wheat when it was in bloom, discovered a plant or two, that was perfectly ripe, and carefully seperating it from the rest, sowed it at the usual time the following Autumn. From this small beginning (abt seven years ago) this State, and those adjoining, are well in Seed. The grain is white, full & heavy; weighing, generally, two or three pounds more in the bushel of Winchester measure. It makes excellent flour; and in light loamy land inclining to Sand it is said to be more productive of grain, and less of Straw than Wheat in common. It is a tender plant, and apt to receive damage, both in the field & Garner⟨s⟩. It will not, from report, bear transportation. Of a vessel load sent to Philadephia for Seed, hardly any of it vegitated; and some farmers go so far as to declare, that they are obliged to spread what is intended for Seed, thin on their Barn floors & turn it frequently to prevent the injury abovementioned. From my own experience I can add but little, for as my land is heavy, stiff & slow, not much of it has been sown; but, from the growth of the present year, I send you a sack; that by experiment you may ascertain the utility of cultivating

it in England. It is fit to harvest three weeks sooner than the Lamas. To give it the best chance to escape injury on Ship board, I have requested the Owner of the Vessel (a Mr Wm Wilson of Alexandria) to give it in particular charge to the Master, desiring him to keep the Sack in his Cabin or Steerage.
The Egyptian Wheat, (a head or two of which you had the goodness to send me about two years ago) has not answered, with me. The first year it shot out lateral branches from the heads pretty generally; but this year the heads had hardly any, and in neither year did the grain fill well, and appears to have sustained more injury from the severity of our last Winter, than the wheat in common; although that was great in the extreme in the middle & upper parts of this, and the States bordering thereon; occasioned by the long winter, & severe frosts with very little Snow. Nearer the Sea Board, contrary to what is usual, they have had more Snow, and of course the crops of Winter grain are better; but on the whole they are remarkably short. With very great esteem & respect, I have the honor to be, Sir, Your Most Obedt and Obliged Hble Servt

Go: Washington

